                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
NICHOLAS J. STEINKE,

                          Plaintiff,
      v.                                                  Case No. 19-cv-1086-pp

SGT. HINTZ, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 4) AND SCREENING AND
                          DISMISSING COMPLAINT
______________________________________________________________________________

      Plaintiff Nicholas Steinke, who is representing himself, filed a complaint

alleging that the defendants violated his civil rights while he was an inmate at

Dodge Correctional Institution. This decision resolves the plaintiff’s motion for

leave to proceed without prepaying the filing fee, dkt. no. 4, and screens his

complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 4)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA authorizes the court to allow a prisoner plaintiff to proceed with his

case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.


                                         1

           Case 2:19-cv-01086-PP Filed 07/08/20 Page 1 of 14 Document 13
      On August 9, 2019, the court ordered the plaintiff to pay an initial partial

filing fee of $9.04. Dkt. No. 11. The court received that fee on August 14, 2019.

The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b). In

determining whether the complaint states a claim, the court applies the same

standard that it applies when considering whether to dismiss a case under

Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720

(7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d

896, 899 (7th Cir. 2012)).

      To state a claim, a complaint must include “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The complaint must contain enough facts, accepted as true, to “state a claim

for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A


                                          2

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 2 of 14 Document 13
claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The court

construes liberally complaints filed by plaintiffs who are representing

themselves and holds such complaints to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

      B.    The Plaintiff’s Allegations

      The plaintiff alleges that on December 3, 2014, while in segregation at

Dodge Correctional Institution, he had a seizure. Dkt. No. 1 at 1. He “felt

concussed,” bit his tongue and lip (which caused bleeding) and hurt his knee.

Id. He says he pressed the emergency call button but received no response. Id.

After over an hour, Correctional Officer Glowinski walked by the plaintiff’s cell

while performing rounds, and the plaintiff told her he’d had a seizure and

showed her his injuries. Id. at 2. Glowinski allegedly told the plaintiff she

would “document this & tell Sgt. Hintz.” Id. Glowinski left the cell but returned

later and told the plaintiff that she had informed Hintz. Id. The plaintiff also

spoke with Hintz, who said he documented the incident and contacted the

Health Services Unit (“HSU”), but the plaintiff alleges that HSU never saw him

or treated him that day. Id. The plaintiff asserts that Glowinski and Hintz

conspired to deny him treatment and that they also had previously conspired

to deny him treatment after he had a seizure on November 7, 2014. Id.




                                          3

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 3 of 14 Document 13
      The next day—December 4, 2014—the plaintiff informed the John Doe

unit 18 first shift correctional officers of the events that had occurred the day

before, but that nothing was done. Id. He says that he informed the John Doe

unit 18 second shift correctional officers of what had happened the day before,

but again, nothing was done. Id. The plaintiff then wrote a request slip to the

Health Services Unit. Id. On December 5, 2014, HSU saw the plaintiff and

documented his seizure. Id. The plaintiff alleges that Glowinski, Hintz and the

John Doe COs discriminated against him under the Americans with Disabilities

Act because all of them were aware of his disability and the injuries he suffered

as a result but refused to accommodate it. Id. He argues that this refusal

resulted in further injury and that he was not treated the same as others

similarly situated. Id.

      The plaintiff says that when he filed a complaint, all of the defendants

conspired “by presenting facts that are fraudulent, disregarding a persons

safety & medical condition, failing to provide a proper investigation, not

interviewing [his] witnesses or allowing [him] to present evidence or be heard

violating [his] due process rights in an attempt to cover up there wring doings

making this a system virtually non-existent.” Id. at 2-3.

      The plaintiff alleges that Derosa said, “I am unable to discern what

happened in this instance,” yet did not investigate and dismissed the complaint

without interviewing the plaintiff or witnesses. Id. at 3. The plaintiff says it is

important to note that Derosa was a co-conspirator to a November 7, 2014

event in which he was left for months in a segregation cell with a cracked skull,


                                          4

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 4 of 14 Document 13
and to a December 18, 2014 incident when he was injured as a result of a

seizure. Id.

      The plaintiff alleges that although she was aware that she had been given

a “false & fraudulent report,” defendant Rose did not investigate, stating only

that the plaintiff had not presented information warranting an appeal. Id. The

plaintiff says that he told Rose that both Glowinski and Hintz were aware of the

situation, yet no one was interviewed. Id. He also alleges that Rose stated his

medical concerns were being addressed. Id. The plaintiff contends that Rose

was a co-conspirator in the November 7, 2014 incident. Id. at 4.

      The plaintiff says that O’Donnell did not investigate, and “continued to

let this process happen also having been aware of the facts his co-conspirators

had.” Id. He asserts that O’Donnell is a co-conspirator in the November 7, 2014

incident for failing to investigate or ensure that the plaintiff was treated; in the

December 18, 2014 incident for failing to investigate or ensure he was treated;

and in a June 27, 2016 incident in which he was forced into a top bunk and

had seizures from a fall. Id. at 3-4.

      The plaintiff alleges that Dittman didn’t investigate, didn’t interview him

or witnesses, and presented a false report. Id. at 3. He asserts that Dittman

was a co-conspirator in the November 7, 2014, December 18, 2014 and June

27, 2016 incidents. Id. at 4.

      The plaintiff says he is suing under the Eighth and Fourteenth

Amendments for deliberate indifference, cruel and unusual punishment and




                                         5

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 5 of 14 Document 13
equal protection; under 42 U.S.C. §§1985, 1981 and 1986; and under the ADA.

Id. at 5. He seeks $5,000,000 in damages. Id.

      C.    Analysis

            1.     Claims under 42 U.S.C. §§1981, 1985, and 1986

      Section §1981 of Title 42 “prohibits racial discrimination in the making

and enforcement of private contracts.” Runyon v. McCrary, 427 U.S. 160, 168

(1976). The plaintiff does not allege that the defendants interfered with his right

to make or enforce a contract on account of his race. The complaint fails to

state a claim under §1981.

      Under §1985(1)-(2), the plaintiff must identify a conspiracy to prevent an

officer of the United States from discharging duties or to obstruct or intimidate

a party, witness or juror in a court of the United States. Dallas v. Hill, No. 18-

C-1657, 2019 WL 403713, at *3 (E.D. Wis. Jan. 31, 2019). The plaintiff is not a

government official, he does not identify any other government official who was

prevented from discharging his or her duties and he has not alleged that

anyone obstructed or intimidated anyone in a court of law. The complaint fails

to state a claim under §1985(1)-(2).

      Under §1985(3), the plaintiff must allege “first, that the defendants

conspired; second, that they did so for the purpose of depriving any person or

class of persons the equal protection of the laws; and third, that the plaintiff

was injured by an act done in furtherance of the conspiracy.” Id. (citing

Hartman v. Bd. of Trustees of Community College Dist. No. 508, 4 F.3d 465,

469 (7th Cir. 1993)). Under §1986, a defendant may be liable if he or she knew


                                         6

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 6 of 14 Document 13
that others planned to conspire to deny treatment to the plaintiff because of his

disability but failed to prevent the conspiracy. See Preddie v. Bartholomew

Consol. Sch. Corp., 799 F.3d 806, 820 (7th Cir. 2015). The plaintiff’s claims

under §§1985 and 1986 are intertwined with his allegations of underlying

constitutional violations. See Ennin v. CNH Indus. Am., LLC, 878 F.3d 590,

597 (7th Cir. 2017) (citing Indianapolis Minority Contrs. Ass’n v. Wiley, 187

F.3d 743, 754 (7th Cir. 1999), and Grimes v. Smith, 776 F.2d 1359, 1363 n.4

(7th Cir. 1985)). The court will address the plaintiff’s conspiracy claims in that

context.

               2.   Claims under 42 U.S.C. 1983

      The Eighth Amendment prohibits cruel and unusual punishment. To

state a claim under the Eighth Amendment, the plaintiff must allege that he

had an objectively serious medical condition and that the prison officials were

deliberately indifferent to the condition. Farmer v. Brennan, 511 U.S. 825, 837

(1994)). A prison official shows deliberate indifference when he “realizes that a

substantial risk of serious harm to a prisoner exists, but then disregards that

risk.” Id. Neither negligence nor medical malpractice amount to a constitutional

violation. Id. at 835-36; Estelle v. Gamble, 429 U.S. 97, 106 (1976).

      The plaintiff has not stated a claim under the Eighth Amendment against

any of the defendants. The plaintiff alleges that he suffered a seizure on

December 3, 2014 and received treatment two days later, on December 5. In

certain, serious circumstances, a two-day delay in treatment could state a

claim under the Eighth Amendment. See Smith v. Knox Cty. Jail, 666 F.3d


                                         7

           Case 2:19-cv-01086-PP Filed 07/08/20 Page 7 of 14 Document 13
1037, 1040 (7th Cir. 2012) (citing cases). Whether the length of the delay is

constitutionally intolerable “depends on the seriousness of the condition and

the ease of providing treatment.” McGowan v. Hulick, 612 F.3d 636, 640 (7th

Cir. 2010).

      The plaintiff alleges that he bit his lip and tongue and his knee hurt.

These are not severe injuries requiring immediate treatment. See, e.g., Elcock

v. Whitecotton, 434 F. App’x 541, 543 (7th Cir. 2011) (concluding that inmate’s

complaints of inadequate treatment of scratches and bruises would not

support a claim for deliberate indifference, citing Pinkston v. Madry, 440 F.3d

879, 891 (7th Cir. 2006), which affirmed the district court’s conclusion that a

split lip and swollen cheek were not objectively serious medical conditions);

and Davis v. Jones, 936 F.2d 971, 972-73 (7th Cir. 1991) (concluding that a

one-inch cut and scraped elbow were not serious wounds)). Nor does the

plaintiff allege that the two-day delay exacerbated his condition. See Petties v.

Carter, 836 F.3d 722, 727 (7th Cir. 2016). The plaintiff fails to state a claim

under the Eighth Amendment. See McCormick v. City of Chi., 230 F.3d 319,

325 (7th Cir. 2000) (noting that a plaintiff may “plead himself out of court” by

alleging facts establishing that a defendant is entitled to prevail on a motion to

dismiss;) see also Jackson v. Marion County, 66 F.3d 151, 153 (7th Cir.1995)

(explaining that “a plaintiff can plead himself out of court by alleging facts

which show that he has no claim, even though he was not required to allege

those facts.... Allegations in a complaint are binding admissions ... and




                                         8

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 8 of 14 Document 13
admissions can of course admit the admitter to the exit from the federal

courthouse.”)

      The plaintiff refers to other incidents that took place on November 7,

2014, December 18, 2014 and June 27, 2016. The court addressed the facts

and claims related to the November 7, 2014 incident in Case No. 17-cv-653.

The court edaddress the facts and claims related to the December 18, 2014

incident in Case No. 19-cv-1085. The court addressed the facts and claims

related to the June 27, 2016 incident in Case No. 17-cv-656. The plaintiff

cannot proceed with those facts and claims in this lawsuit.

      The plaintiff states that the defendants knew about his seizures and

injuries and failed to properly investigate his inmate grievances. Prisoners have

no constitutional right to an investigation of their grievances, see George v.

Smith, 507 F.3d 605, 609 (7th Cir. 2007), or to compel police or others to

investigate a general concern, see Dickens v. Illinois, 753 F. App’x 390, 392

(7th Cir. 2018) (citing Town of Castle Rock v. Gonzales, 545 U.S. 748, 756

(2005)).

      The plaintiff states that the defendants violated his right to “equal

protection” and that they all “conspired” against him. See Dkt. No. 1 at 4, 5.

“Disabled individuals, like any class, are protected by the Equal Protection

Clause of the Fourteenth Amendment.” Stevens v. Ill. Dept. of Transp., 210

F.3d 732, 737 (7th Cir. 2000). To state an equal protection claim, a plaintiff

“must establish that a defendant acted with a discriminatory purpose and

discriminated against [him] because of [his] membership in an identifiable


                                        9

           Case 2:19-cv-01086-PP Filed 07/08/20 Page 9 of 14 Document 13
group.” Wileman v. Sch. Dist. of Janesville, No. 17-cv-531-jdp, 2018 WL

1401261, at *3 (W.D. Wis. Mar. 19, 2018). The court will assume that having a

seizure disorder placed the defendant in the protected class of disabled

individuals. But the plaintiff has not alleged any facts which indicate that he

was treated differently that other people who were similarly situated—in other

words, he has alleged no facts to show that he was treated differently than

other disabled people. His conclusory allegations that he was discriminated

against are not enough to state a claim.

      Similarly, “[v]ague and conclusory allegations of the existence of a

conspiracy are not enough to sustain a plaintiff's [pleading] burden[.]” Evers v.

Reak, 21 F. App’x 447, 450 (7th Cir. 2001). To state a conspiracy claim, the

plaintiff must allege that (1) the defendants reached an agreement to deprive

him of his constitutional rights, and (2) that they committed overt acts in

furtherance that actually deprived him of those rights. Id. (citing Scherer v.

Balkema, 840 F.2d 437, 441 (7th Cir. 1988)). “[A] complaint must contain

factual allegations suggesting that the defendants reached a meeting of the

minds.” Id. The plaintiff must “allege the ‘what, when, why, and how’ of the

defendants' supposed agreement to deprive him of his constitutional rights.” Id.

(quoting Brokaw v. Mercer Cty., 235 F.3d 1000, 1016 (7th Cir. 2000)).

      The plaintiff repeatedly alleges that the defendants all were aware of his

seizure disorder and injuries, and he uses the word “conspiracy” over and over.

Because the plaintiff has alleged no underlying constitutional violation, he

cannot state a claim that the defendants conspired to commit such a


                                        10

       Case 2:19-cv-01086-PP Filed 07/08/20 Page 10 of 14 Document 13
constitutional violation. Saying over and over that the defendants knew that he

had a seizure disorder, then using the word “conspiracy” repeatedly, does not

establish the existence of a conspiracy.

            3.     Claims under the Americans with Disabilities Act

      The plaintiff alleges that the defendants violated the ADA. “Public

entities, such as correctional facilities, must ‘take reasonable measures to

remove architectural and other barriers’” that deny individuals access to public

services. Clemons v. Dart, 168 F. Supp. 3d 1060, 1065–66 (N.D. Ill. 2016)

(quoting Tennessee v. Lane, 541 U.S. 509, 531(2004)). To state a claim under

the ADA, the plaintiff must allege that (1) he is a “qualified individual with a

disability;” (2) that he was denied “the benefits of the services, programs, or

activities of a public entity” or otherwise subjected to discrimination by such an

entity, and (3) that the denial or discrimination was “by reason of his

disability.” Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015) (quoting

Love v. Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir.1996)).

      A qualified individual must have a disability which the Act defines as a

“physical or mental impairment that substantially limits one or more of the

major life activities of such individual.” 42 U.S.C. §12102(2)(A). A major life

activity includes “caring for oneself, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working.” Hamm v. Runyon, 51

F.3d 721, 724 (7th Cir.1995). A qualified individual must allege that he was

“excluded from or denied access to” any prison service, program or activity.

Doyle v. Fairman, No. 96 C 2572, 1997 WL 610332, at *5 (N.D. Ill. Sept. 29,


                                        11

       Case 2:19-cv-01086-PP Filed 07/08/20 Page 11 of 14 Document 13
1997). “The ADA does not provide a remedy for inconvenience.” Id. (citing

Bryant v. Madigan, 84 F.3d 246, 248 (7th Cir.1996)).

      The plaintiff’s seizure disorder is a qualified disability under the ADA.

Lewis v. Truitt, 960 F. Supp. 175, 178 (S.D. Ind. 1997) (“For example, persons

who have epilepsy, and a variety of other disabilities, are frequently

inappropriately arrested and jailed because police officers have not received

proper training in the recognition of and aid of seizures.”). But the plaintiff has

not alleged that the Department of Corrections denied him the “benefits of the

services, programs, or activities of a public entity” due to his seizure disorder.

To the contrary, the plaintiff alleges that Dodge Correctional Institution had

medical care available for him but that specific individuals refused to comply

with their duty to provide such medical care. The Seventh Circuit has held that

“employees of the Department of Corrections are not amenable to suit under

the Rehabilitation Act or the ADA.” Jaros v. Ill. Dep’t of Corr., 684 F.3d 667,

670 (7th Cir. 2012). See also Boston v. Dart, No. 14 CV 8680, 2015 WL

4638044, at *2 (N.D. Ill. Aug. 4, 2015) (noting that the ADA allows only official

capacity claims involving the entire public entity, not individual capacity claims

against specific people). Because the plaintiff has made allegations only against

individuals, and not against the DOC, and because he has not alleged that he

was denied access to any services, programs or activities, the plaintiff has not

stated a claim under the ADA.

      The court will dismiss the complaint for failure to state a claim upon

which relief can be granted.


                                        12

       Case 2:19-cv-01086-PP Filed 07/08/20 Page 12 of 14 Document 13
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4. The plaintiff must pay the $340.96 balance

of the filing fee over time as he is able.

       The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a

claim. The court will enter judgment accordingly.

       The court will document that the plaintiff has incurred a “strike” under 28

U.S.C. §1915(g).

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).


                                             13

        Case 2:19-cv-01086-PP Filed 07/08/20 Page 13 of 14 Document 13
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 8th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       14

       Case 2:19-cv-01086-PP Filed 07/08/20 Page 14 of 14 Document 13
